Nail Flower Beauty




                         Fourth Court of Appeals
                               San Antonio, Texas
                                   December 18, 2014

                                   No. 04-14-00509-CV

                                     Gloria OCHOA,
                                        Appellant

                                            v.

                          NAIL FLOWER BEAUTY SALON,
                                   Appellee

                From the 224th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2013-CI-12691
                       Honorable Antonia Arteaga, Judge Presiding


                                     ORDER
       The Appellant’s Motion for Extension of Time to File Brief is GRANTED.            The
appellant’s brief is due on January 30, 2015.



                                                 _________________________________
                                                 Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of December, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court